Judgment unanimously reversed on the law without costs, motion denied, cross motion granted and complaint dismissed. Memorandum: Supreme Court improperly granted plaintiff’s motion for summary judgment in this action seeking a declaration that defendant insurer must provide liability coverage to defendants Terry Snow and T.J. Snow under Terry Snow’s homeowner’s policy. Plaintiff is a stranger to the homeowner’s insurance policy and may not seek enforcement of the insurer’s obligation under it (see, Hershberger v Schwartz, 198 AD2d 859, 860; see also, Clarendon Place Corp. v Landmark Ins. Co., 182 AD2d 6, appeal dismissed 80 NY2d 918). Plaintiff’s remedy is a direct action against the insurer in the event that a judgment is rendered against the Snows and the judgment remains unsatisfied 30 days after entry (see, Insurance Law § 3420 [a] [2]; Hershberger v Schwartz, supra). (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J.—Declaratory Judgment.) Present—Denman, P. J., Green, Balio, Wesley and Davis, JJ.